UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2264



In Re: JAMES ARNOLD HORSEMAN, JR.;
In Re: PATTY JEAN HORSEMAN,
                                                             Debtors.
_________________________


JAMES ARNOLD    HORSEMAN,   JR.;   PATTY   JEAN
HORSEMAN,

                                           Plaintiffs - Appellants,

          and


LORRAINE M. HORSEMAN,

                                                           Plaintiff,

          versus


CONSTANCE M. HARE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-98-
1252-AMD, CA-98-1412-AMD, BK-95-3127-SD, AP-96-5-023-SD)


Submitted:   December 17, 1998         Decided:     December 29, 1998


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


James Arnold Horseman, Jr., Patty Jean Horseman, Appellants Pro Se.
Gary Raymond Greenblatt, MEHLMAN & GREENBLATT, L.L.C., Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James Arnold Horseman and Patty Jean Horseman appeal from the

district court’s orders (1) affirming the bankruptcy court’s order

denying their discharge in bankruptcy and (2) dismissing their ap-

peal of the bankruptcy court’s order setting aside a fraudulent

conveyance.   Our review of the record and the district court’s

opinions discloses no reversible error.    Accordingly, we affirm on

the reasoning of the district court.      See Horseman v. Hare, Nos.

CA-98-1252-AMD; CA-98-1412-AMD; BK-95-3127-SD; AP-96-5-023-SD (D.

Md. June 19 & July 29, 1998).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                            AFFIRMED



                                2